Case 3:20-cv-00756-DMS-AHG Document 36-1 Filed 04/29/20 PageID.996 Page 1 of 6



       MONIKA Y. LANGARICA (SBN 308518)(mlangarica@aclusandiego.org)
   1   JONATHAN MARKOVITZ (SBN 301767)(jmarkovitz@aclusandiego.org)
       KIMBERLY GRANO (SBN 328298)(kgrano@aclusandiego.org)
   2   BARDIS VAKILI (SBN 247783)(bvakili@aclusandiego.org)
       DAVID LOY (SBN 229235)(davidloy@aclusandiego.org)
   3   ACLU FOUNDATION OF SAN DIEGO &
       IMPERIAL COUNTIES
   4   P.O. Box 87131
       San Diego, CA 92138-7131
   5   Telephone: (619) 398-4493
   6   Counsel for Plaintiff-Petitioners
   7

   8
                           UNITED STATES DISTRICT COURT
   9                     SOUTHERN DISTRICT OF CALIFORNIA

  10
       Adrian RODRIGUEZ ALCANTARA, et.             Case No. 20cv756 DMS (AHG)
  11   al.,
  12                   Plaintiff-Petitioners,
                                                 REDACTED DECLARATION
  13         v.                                  OF JACQUELINE RAMOS
  14   Gregory J. ARCHAMBEAULT, San Diego
       Field Office Director, Immigration and
  15   Customs Enforcement, et. al.
  16                   Defendant-Respondents.
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
Case 3:20-cv-00756-DMS-AHG Document 36-1 Filed 04/29/20 PageID.997 Page 2 of 6
Case 3:20-cv-00756-DMS-AHG Document 36-1 Filed 04/29/20 PageID.998 Page 3 of 6
Case 3:20-cv-00756-DMS-AHG Document 36-1 Filed 04/29/20 PageID.999 Page 4 of 6
Case 3:20-cv-00756-DMS-AHG Document 36-1 Filed 04/29/20 PageID.1000 Page 5 of 6
Case 3:20-cv-00756-DMS-AHG Document 36-1 Filed 04/29/20 PageID.1001 Page 6 of 6



   1
       member at the facility is an asymptomatic carrier, they could pass the virus to me.
   2
       Most importantly, having a detainee moved out of their housing unit for a legal visit
   3
       would expose them to anyone they may encounter during that movement, including
   4
       guards, vendors, or other facility staff who may be asymptomatic carriers of COVID-
   5
       19.
   6
   7
       I declare under penalty of perjury of the laws of the United States of America that
   8
       the foregoing statements are true and correct.
   9
  10
       Dated: April 29, 2020
  11
       San Diego, California
  12
  13
                                              /s/ Jacqueline Ramos
  14                                          Jacqueline Ramos
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               5.
